          3:19-cr-30006-SEM-TSH # 1   Page 1 of 2
                                                                                          E-FILED
                                                     Wednesday, 06 February, 2019 08:34:36 AM
               IN THE UNITED STATES            DISTRICT COURTF              IL E D
                                                                  Clerk, U.S. District Court, ILCD
               FOR THE CENTRAL DISTRICT OF ILLINOIS                         FE
                       SPRINGFIELD DIVISION                                      B 5   d.Dt1
                                                                      CLERK OF THE COURT
UNITED STATES OF AMERICA, )                                        CENT'tJ.i DISTRICT COURT
                                                                             DISTRICT OF ILLINOIS
                                      )
                   Plaintiff,         )       Criminal No. 19-      30DC>{t;
     v.                               )
                                      )       VIO: 18 U.S.C. § 922(g)(l)
RINALDO ROBINSON,                     )
                                      )
                   Defendant.         )

                            INDICTMENT

                               COUNT ONE
             (Possession of a Firearm by a Prohibited Person)


THE GRAND JURY CHARGES THAT:

     On or about November 20, 2018, in Adams County, in the

Central District of Illinois,

                           RINALDO ROBINSON,

the defendant herein, having been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess

in and affecting interstate commerce, a firearm, that is, a Remington

9mm handgun, serial number RPO l 9935H, said firearms having

been shipped and transported in interstate commerce,

     All in violation of Title 18, United States Code, Sec tion 922(g)(l).



                                          1
        3:19-cr-30006-SEM-TSH # 1   Page 2 of 2


                                         A TRUE BILL,

                                              s/ Foreperson


  s/ John Milhiser                       FOREPERSON

JO~ C. MILHISER
UNITED STATES ATTORNEY
VBY




                                     2
